- McKinney, J.,
delivered the opinion of the court.
The judgment in this case was arrested, and the question is, as to the disposition to be made of the *491costs of the cause. The act of 1794, ch. 1, § 74, which provides: “That in all actions whatsoever, the party in whose favor judgment shall he given, or in case of a non-suit, dismission, or discontinuance, the defendant shall be entitled to full costs; unless where it is or may be otherwise directed by law,” does not apply to a case where the judgment is arrested. The question was before us in a case at Nashville several terms since; and in that case we followed the rule of the common law, in such cases, so far as to hold, that each party was liable for his own costs; but, that looking to the analogies furnished by our own statutory regulations on the general subject of costs, no valid reason existed why, upon a motion in arrest of judgment being sustained, the court should not proceed to render judgment against the parties respectively for their costs.
On further reflection, we adhere to this view, and lay it down as the rule to govern the disposition of costs in such cases.